Name: 2005/368/EC: Council Decision of 26 April 2005 appointing three Latvian members to the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 2006-06-16; 2005-05-11

 11.5.2005 EN Official Journal of the European Union L 119/11 COUNCIL DECISION of 26 April 2005 appointing three Latvian members to the Committee of the Regions (2005/368/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Latvian Government, Whereas: (1) On 22 January 2002, the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2002 to 25 January 2006 (1). (2) Three members seats on the Committee of the Regions have become vacant following expiry of the mandates of Mr Andris JAUNSLEINIS, Mr JÃ nis KALNAÃ S and Mr ArvÃ «ds KUCINS, notified to the Council on 6 April 2005, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed members of the Committee of the Regions for the remainder of the term of office still to run, namely until 25 January 2006:  Mr Andris ELKSNÃ ªTIS (Dobeles pilsÃ tas Domes priekÃ ¡sÃ dÃ tÃ js) (Chairman of Dobele Town Council)  Mr Edmunds KRASTIÃ Ã (RÃ «gas domes deputÃ ts) (Member of Riga City Council)  Mr TÃ lis PUÃ ¶Ã ªTIS (Siguldas novada domes priekÃ ¡sÃ dÃ tÃ js) (Chairman of Sigulda Amalgamated Municipality Council). Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day of its adoption. Done at Luxembourg, 26 April 2005. For the Council The president F. BODEN (1) OJ L 24, 26.1.2002, p. 38.